DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Kurt Buechle on November 2nd, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Please amend the claims as drafted in the attached document. Applicant decided to send in the agreed upon changes in attached document titled: 16_381323_Examiners_Amendment_For_Entry.
Allowable Subject Matter
Claims 3-10, 12, 14-17, 19, 20, 22, and 24 (renumbered as claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant recite, in claim 3, a surgical apparatus comprising an instrument shaft and a sheath covering an external surface of the instrument with a first section and a second section, wherein the first section of the sheath is made of a single layer of ePTFE and is gas permeable, wherein the gas permeability of the first section permits permeation of gas through 
Applicant recite, in claim 17, a sheath for a surgical apparatus comprising a hollow tubular body comprising a first portion comprising a single layer of ePTFE and a second portion comprising FEP or PEBA, wherein the first portion is permeable to surgical insufflation gas so as to permit an equalization of pressure between a surgical insufflation gas pressure external to the sheath and a pressure internal to the sheath initially lower than the surgical insufflation gas pressure external to the sheath.
The closest prior art of record, Tilson et al. (US 2011/0087070 A1) in view of Egres (US Patent 6,016,848) discloses a surgical apparatus comprising an instrument shaft comprising a proximal end and a distal end portion an end effector coupled to the distal end of the shaft and a sheath covering an external surface of the instrument shaft a first section of the sheath comprising ePTFE and a second section of the sheath wherein the sheath engages with the instrument shaft to provide a seal with the instrument shaft, wherein the ePTFE section is gas-permeable. 
However, Tilson et al  and Egres, with respect to claim 3, fail to individually disclose, or suggest when combined, a wherein a first section of the sheath is made of a single layer of ePTFE and is gas permeable, wherein the gas permeability of the first section permits permeation of gas through the ePTFE between an interior and an exterior of the sheath 
Furthermore, Tilson et al in view of Egres, with respect to claim 17, fail to individually disclose, or suggest when combined the hollow tubular body comprises a first portion comprising a single layer of ePTFE; and a second portion comprising FEP or PEBA, wherein the first portion is permeable to surgical insufflation gas so as to permit an equalization of pressure between a surgical insufflation gas pressure external to the sheath and a pressure internal to the sheath initially lower than the surgical insufflation gas pressure external to the sheath.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically, a wherein a first section of the sheath is made of a single layer of ePTFE and is gas permeable, wherein the gas permeability of the first section permits permeation of gas through the ePTFE between an interior and an exterior of the sheath so as to permit equalization of pressure between the interior and exterior of the sheath after insertion of the shaft covered by the sheath into an environment at a surgical insufflation gas pressure and a first portion comprising a single layer of ePTFE; wherein the second section of the sheath is more rigid than the first section of the sheath in combination with the recited structural limitations of the claimed invention as is claimed by applicant in claim 3.
Furthermore, no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically, the hollow tubular body comprising a first portion comprising a single layer of ePTFE and a second portion comprising FEP or PEBA, wherein the first portion is permeable to surgical insufflation gas so as to permit an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2004/0247640 A1) relates to a multi-layered device for contacting biological fluids that includes an intermediate layer that allows for permeation of a drug or pro-drug. The device includes a thin walled layer of ePTFE and a thick wall of ePTFE or hydrophobic polymer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792